DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/9/2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art does anticipate the claims including an intermediate mixing chamber.  This is not found persuasive for the reasons of record.  Anticipation is not required basis for a restriction requirement.  The teaching of the intermediate mixing chamber is discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Please remove the part numbers from the Abstract as a reader should not have to consult the text and Figures for details.

    PNG
    media_image1.png
    265
    462
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aerated product" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating " aerated product".
Claim 1 recites the limitation "each set" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “at least a first set”.  Applicant is advised to consider stating "the at least
Claim 1 recites the limitation "each set" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “at least a first set”.  Applicant is advised to consider stating "the at least each set".
Claim 7 recites the limitation "said fluid injector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "fluid injector".
Claim 10 recites the limitation "each intermediate housing module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The claim 9 previously states “at least one intermediate housing module". Applicant is advised to consider stating "the at least each set".                                            
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (US 2009/0005521) in view of Desai (US 6,638,556).
The claims are interpreted as being directed to an apparatus and not a product or method.  The product and method language is interpreted to the extent that it further describes the apparatus.
Regarding Claim 1, Hassan (‘521) teaches an apparatus for processing materials with gas/liquids usable for food products (See paras. 16, 37 and FIG-2, high-shear device #200.), 

    PNG
    media_image2.png
    884
    606
    media_image2.png
    Greyscale

(See paras. 14, 25 and FIG-2, high-shear device #200 extending in a longitudinal direction along axis #260.), the housing comprising an inlet for the product to be processed and an outlet for the processed product (See paras. 20, 25, housing # 200 with inlet #205 and outlet #210.); within the housing, at least a first set of a rotor and a stator and a second set of a rotor and a stator, wherein each set of a rotor and a stator has complementary toothed rims oppositely orientated in the longitudinal direction (See paras. 25-26, 37, rotors #222, #223, #224, stators #227, #228, #229.), the apparatus comprising a drive shaft (See FIG, drive shaft along axis #260 with toothed rims.), the rotors of each set of a rotor and a stator being coupled to said drive shaft (See paras. 25-26, FIG-2, coupled to shaft along axis #260); and the apparatus comprises an intermediate mixing chamber provided in the housing between the first and the second sets of a rotor and a stator (See FIG-2, gap #235.), and a secondary product introduction member which protrudes into the intermediate mixing chamber so as to issue into said intermediate mixing chamber (See paras. 24-26, 37-38 and FIG-2 with material entering #205.), however, fails to expressly disclose the produced product being a pasty product and the apparatus further comprising a gas injector for injecting, upstream of the first set of a rotor and a stator.
Regarding the product processed being pasty, Hassan (‘521) teaches the apparatus usable for processing food (See para. 16.).
Desai (‘556) teaches an apparatus similar to Hassan’s (‘521) apparatus for making pasty whipped foods (See Abs., col. 5, l. 54+, FIG-1, apparatus with housing inlet #21 and outlet #13.).  

    PNG
    media_image3.png
    883
    664
    media_image3.png
    Greyscale

It would have been obvious and foreseeable that Hassan’s (‘521) high-shear apparatus in view of Desai (‘556) high-shear apparatus with gas inlets could be usable as a pasty generation apparatus based on the preference of a user.
Desai (‘556) teaches an apparatus further comprising a gas injector for injecting, upstream of the first set of a rotor and a stator (See col. 5, l. 54+ and FIG-1 where pressurized food aeration by air or nitrogen is added through gas of inlet #21.).  It would have been obvious and foreseeable to a person having ordinary skill in the art at the time of filing to provide an aeration means to food in Hassan’s (‘521) apparatus to provide a food with desired aeration and consistency based on a consumer’s preference.
Regarding Claim 2, Hassan (‘521) teaches the apparatus discussed above, however, fails to expressly disclose wherein a secondary product introduction member comprises a fluid injector.
Desai (‘556) teaches an apparatus further comprising a gas injector for injecting, upstream of the first set of a rotor and a stator (See col. 5, l. 54+ and FIG-1 where pressurized food aeration by air or nitrogen is added through gas of inlet #21.).  It would have been obvious and foreseeable to a person having ordinary skill in the art at the time of filing to provide an aeration means to food in Hassan’s (‘521) apparatus to provide a food with desired aeration and consistency based on a consumer’s preference.
Regarding Claim 3, Hassan (‘521) teaches wherein the secondary product introduction means member forms a secondary product inlet (See FIG-2 where multiple products enter #205.).  See also FIG-1 of Desai (‘556) where multiple products enter #21.
Regarding Claim 4, Hassan (‘521) teaches wherein the intermediate mixing chamber has a cylindrical shape centered on a shaft rotation axis (See paras. 25-26 FIG-2, shaft along axis #260.), however, fails to expressly disclose wherein a secondary product introduction member protrude in the intermediate mixing chamber at a distance from an external surface of the shaft comprised between 
The claimed positioning language is very broad and includes nearly every conceivable positioning.  Applicant does not set forth any non-obvious unexpected results for selecting one positioning over another.  It would have been foreseeable, within in the skill set and obvious to a person having ordinary skill in the art at the time of filing to select a positioning that is effective for a user’s intended use.
Regarding Claim 5, Hassan (‘521) teaches wherein the housing comprises an internal annular step along the length, in the longitudinal direction, of the intermediate mixing chamber (See FIG-2 where the internal structures have steps.).
Regarding Claim 6, Hassan (‘521) teaches wherein the intermediate mixing chamber has a cylindrical shape centered on a shaft rotation axis, having a diameter which is lower than the diameter of a rotor (See FIG-2, cylindrical high-shear device #200 with a shaft rotating about axis #260.).
Regarding Claim 7, Hassan (‘521) teaches wherein the intermediate mixing chamber is a volume free of mechanical parts except for said fluid injector (See FIG-2.).
Regarding Claim 8, Hassan (‘521) teaches wherein the intermediate mixing chamber has a length corresponding to at least the length of a set of a rotor and a stator (See FIG-2, rotators/stators with length less than housing #255.).
Regarding Claim 9, Hassan (‘521) teaches wherein the housing comprises, in the longitudinal direction, a plurality of modules (See FIG-2 plural stages #220, #230 and #240.), the plurality of modules comprising: an inlet module comprising a product inlet (See FIG-2, modulus with stages #220, #230, #240 with inlet #205.); at least one intermediate housing module (See FIG-2, housing #255.), configured to form the intermediate mixing chamber, and an outlet module, comprising a product outlet opening (See FIG-2, device #200 with outlet #210.)
Desai (‘556) teaches an apparatus further comprising a gas injector for injecting, upstream of the first set of a rotor and a stator (See col. 5, l. 54+ and FIG-1 where pressurized food aeration by air or nitrogen is added through gas of inlet #21.).  It would have been obvious and foreseeable to a person having ordinary skill in the art at the time of filing to provide an aeration means to food in Hassan’s (‘521) apparatus to provide a food with desired aeration and consistency based on a consumer’s preference.
Regarding Claim 10, Hassan (‘521) teaches wherein each intermediate housing module is arranged to receive a set of a rotor and a stator (See FIG-2, housing #255 with rotors #222, #223, #224 and stators #227, #228 and #229.).
Regarding Claim 11, Hassan (‘521) teaches wherein the rotor of each set of a rotor and a stator is coupled to the longitudinal drive shaft and the stator of each set of a rotor and a stator is coupled to the housing (See FIG-2, rotors #222, #223, #224 and stators #227, #228 and #229 coupled to drive shaft about axis #260.).
Regarding Claim 12, Hassan (‘521) teaches wherein the apparatus comprises a first shaft coupled to the rotor of at least a first set of a rotor and a stator (See FIG-2.), however, fails to expressly disclose a second shaft coupled to the rotor of at least a second set of a rotor and a stator.
Applicant does not set forth any non-obvious unexpected results for selecting more than one shaft.  It would have been obvious and foreseeable to a person having ordinary skill in the art the number of shafts could be more or less based on the overall length of the apparatus. It would have been within in the skill set at the time of filing and obvious and foreseeable to a person having ordinary skill in the art to select a number of shafts based on a user’s intended use.
Regarding Claim 13, Hassan (‘521) teaches the apparatus discussed above, however, fails to state wherein the first shaft and a second shaft are coaxial with a longitudinal axis of the apparatus
It would have been obvious and foreseeable that two or more shafts must be coaxial otherwise the apparatus would be out of balance and fall apart and provide an unsafe situation.
Regarding Claim 14, Hassan (‘521) teaches the apparatus discussed above, however, fails to expressly disclose wherein the apparatus is configured to drive the first shaft and the second shaft at different rotational speeds and/or in opposite directions.
It would have been foreseeable, obvious and within the skill set of a person having ordinary skill in the art at the time of filing to adjust the configuration to provide an apparatus that is effective for its intended use.
Regarding Claim 15, Hassan (‘521) teaches the apparatus discussed above, however, fails to expressly disclose wherein the apparatus comprises an independent driver rotationally driving the first shaft and the second shaft respectively.
It would have been foreseeable, obvious and within the skill set of a person having ordinary skill in the art at the time of filing that a driver would be independent as drives would obviously have to be changed from time to time due to wear and tear and it would be unreasonable to discard an entire apparatus when a drive fails.
Regarding Claim 16, Hassan (‘521) teaches the apparatus discussed above, however, fails to expressly disclose wherein an intermediate chamber is formed between a pair of a rotor and a stator coupled to the first shaft and a pair of a rotor and a stator coupled to the second shaft.
As can be seen in Hassan (‘521), an intermediate chamber is formed between a pair of a rotor and a stator whether or not there are more than one shaft.  The presence of more than one shaft is foreseeably a matter of sizing for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
March 10, 2022